DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2,4-13,15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20190289647 A1) in view of Lee (USP 7,606,154 B1) further in view of Wu et al (US 2004/0177087 A1) hereinafter as Wu.
Regarding claim(s) 1, 11, Li discloses a computer-implemented method (See Fig(s). 5 computer processor) comprising: 
associating one or more forwarding paths determined from one or more routing algorithms with a network slice  (See ¶ 4, Table 4, 130-131, configuration information of a service path) to each forwarder (or a forwarding node) in a physical network corresponding to the network slice by using a control device with an appropriate algorithm). 
Li fails to disclose assigning flow packets, of the network slice, associated with the one or more forwarding paths to one or more queues; 
Lee disclose assigning flow packets, of the network slice, associated with the one or more forwarding paths to one or more queues (See Fig(s). 5, See ¶ col 10 lines 60-67- col 11 lines 1-10, Basically, queue assignment module 34 first allocates bandwidth to the active service flows, i.e., assigns packets associated with the active service flows to hold queues 40. See ¶ col 11 lines 63 – col 12 line 10, Service flow ID 60 identifies a service flow and aids queuing module 26 in associating arriving packets with a particular active service flow. Each arriving packet is classified, i.e., assigned a service flow ID, by filter/classifier module 22, and queue assignment module 34 of queuing module 26),
pointing one or more forwarding entries, including at least one or more prefixes of the one or more routing algorithms with the one or more forwarding paths, towards an associated one of the one or more queues (See Fig(s). 2 queue assignments module 34 provides the pointing to hold queues 40 for forwarding entries, See ¶ col 10 lines 38-52), 
queuing the flow packets to the associated one of the one or more queues based on the forwarding entries (See ¶ col 10 lines 38-52). Queuing packets with pointers and updating accordingly regulates bandwidth allocation to the active service flows based on the flow status information. 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of Lee within Li, so as to enhance overall network performance by regulating bandwidth allocation to the active service flows based on the flow status information. 
Lee and Li fail to disclose differentiating packets within a same corresponding one of the one or more queues into one or more sub-queues within the one or more queues.
Wu discloses differentiating same packets in a corresponding one of the one or more queues into one or more sub-queues within the one or more queues. (See Fig(s). 2-3, See ¶ 3-5, 16.. the data packets of the in-profile traffic may be queued in a separate sub-queue, and the queued data packets may be scheduled based on the adjusted weight.). Differentiating same packets to queues and sub queues allows for proper packet aggregation for better bandwidth management and network efficiency.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of Wu within Lee, so as to enhance overall network performance by differentiating same packets to queues allows for packet aggregation for better bandwidth management and network efficiency.

Regarding claim(s) 2, 13, Lee discloses wherein the one or more routing algorithms include at least one operator defined Flexible Algorithm (See ¶ col 2 lines 62- col 3 lines 7).  
Regarding claim(s) 3,14, Li discloses wherein the pointing of the one or more forwarding entries is implemented in a similar fashion as Quality of Service propagation with Border Gate way Protocol (See ¶ 57).    
Regarding claim(s) 4, 15, Lee discloses wherein a depth of the one or more queues is monitored by one or more controller entities (see col 7 lines 30-45).
Regarding claim(s) 5, 16, Lee discloses wherein the one or more controller entities are configured to provide notifications regarding a network slice based on the depth of the one or more queues (see col 8 lines 35-50).
Regarding claim(s) 6, 17, Lee discloses wherein the one or more controller entities include one or more path computation elements (See Fig(s). 1-6).  
Regarding claim(s) 7, 18, Lee discloses wherein the one or more queues are provisioned on one or more network nodes configured for the one or more routing algorithms (see col 7 lines 30-45).
  Regarding claim(s) 8, 19, Lee discloses wherein each of the one or more routing algorithms correspond to a different network slice with specific performance characteristics (See Fig(s). 11, see col 18 lines 5-35).
Regarding claim(s) 9, 12, Wu discloses wherein the one or more queues include one or more bit-based sub queues and are implemented hierarchically to enable differentiation of the flow packets associated with each of the one or more queues based on experimental bit values (See ¶ 16, 34, 37-42, 44, 47).  Reasons for combining same as claim 1.
Regarding claim(s) 10, 20, Lee discloses wherein the one or more queues corresponding to the one or more routing algorithms are provisioned on one or more edge routers (See ¶ 15, edge elements can also be edge routers see ¶ 32).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot based on new grounds of rejection, necessitated by applicants amendments to independent claims 1 and 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raj Jain whose telephone number is (571) 272-3145.  The examiner can normally be reached on M-Th ~8 ~5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJ JAIN/Primary Examiner, Art Unit 2411